DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 in the reply filed on 10/28/21 is acknowledged.
	Claims 1-3, 6-11 and 21-28 are currently pending in this application, with claims 4-5 and 12-20 being cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,191,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmelzer et al. (US 7,698,836). With respect to claims 21-23, Schmelzer et al. discloses an article of footwear comprising: an upper (foam layer 110, see figure 1) comprising at least a first layer (foam layer 110) of a first material having a first melt temperature, the first layer having an inner surface facing a foot-receiving cavity formed by the upper and having an outer surface facing away from the foot-receiving cavity (see figure 1); and a footwear element (system 200) including a body (225, 305, 410, etc.) and at least one peg (210 & 215, 415, etc.), the at least one peg having a stem (shaft 210) and a head (shoulder 215, 415, etc.), a first end of the stem (210) joined to the body (225, see figure 2B) and the head (215) disposed at a second end of the stem (210); wherein the first layer (110) of the upper defines an aperture (expandable hole 105) and the at least one peg extends through the aperture in the upper; wherein the body (shoulder 225) is disposed proximate to the inner surface of the first layer (see figure 2C, and column 5, lines 12-24), and the head (215, see figure 2C) is disposed against the outer surface of the first layer; and wherein said at least one peg comprises a second material (metal, plastic) having a second melt temperature lower than the first melt temperature; wherein the stem and the head are of unitary, integral construction, the stem also comprising the second material (see column 5, lines 1-4); wherein the head, the stem, and the body are of unitary, integral construction, the stem and the body also comprising the second material (see column 5, lines 1-4)
With respect to claims 27, Schmelzer et al. discloses an article of footwear (see figure 1) comprising: an upper (110) comprising at least a first layer of a first material (foam layer) having a first melt temperature, the first layer having an inner surface facing a foot-receiving cavity formed by the upper and having an outer surface facing away from the foot-receiving cavity (see figure 1); and a footwear element (system 200) including a body (shoulder 225) and at least one peg (210 & 215, etc.), the at least one peg having a stem (shaft 210) and a head (shoulder 215, 415, etc.), a first end of the stem joined to the body (225, see figure 2B) and the head (215) disposed at a second end of the stem (210); wherein the body is disposed proximate to the inner surface of the first layer, and the head is disposed proximate to the outer surface of the first layer (see figure 2C); wherein said at least one peg comprises a second material (metal, plastic) having a second melt temperature lower than the first melt temperature; and wherein the head, the stem, and the body are of unitary, integral construction, the stem and the body also comprising the second material (see column 5, lines 1-4).
Allowable Subject Matter
Claims 1-3 and 6-11 was allowed.
Claims 24-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
05/05/2022